DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/31/2022. As directed by the amendment: Claims 28-31, 33-35, 37-38, and 41-45 have been amended, claims 1-27 have been cancelled, and no claims have been added. Thus, claims 28-47 are presently pending in the application wherein claim 30 is withdrawn.
Applicant’s amendments to claim 28 have overcome the previous 112 rejection previously set forth in the Non-Final Office Action mailed on 03/07/2022.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made of Hulvershorn (US 9888881), in particular the embodiment of Figs.1C and 4A-B and the embodiment (Fig.5B) of Hulvershorn (discussed below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29, 31-32, 34-36, 38-43, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Hulvershorn (US 9888881), in particular the embodiment of Figs.1C and 4A-B; in view of embodiment (Fig.5B) of Hulvershorn.
Regarding Claim 28, Hulvershorn discloses a needle (20; Figs. 4A-B) for a syringe, comprising: -a tip (tip/distal segment (204)) at one end (distal end of probe (200) as seen in Fig.4A) of the needle, adapted to penetrate a body tissue during usage of the syringe (50; Fig.1A) (columns 20 (lines 64-67)- 21 (lines 1-4)); -a hub (probe sensing fitting (208)) at another end (proximal end (206)) of the needle, to attach the needle to a tube or to the syringe (columns 20 (lines 64-67)- 21 (lines 1-4)); a shaft (probe’s shaft (202)), wherein a lumen (conduit) of the needle is a space delimited by a continuous surface inside (inner surface of probe’s shaft (202)) the shaft (the probe's shaft 202 can include a conduit therethrough to facilitate such fluid communication; column 20 (lines 65-66)); -a pressure sensor (sensing elements (210)) (the sensing elements (210) can be a set of pressure sensors) (column 20, lines 30-35) in the needle (the sensing elements (210) are located within the probe (200) as seen in Fig.4A); and a system (signal interface elements (228); Fig.4A) to transmit outside the needle a pressure value sensed by the pressure sensor in the needle (the signal interface elements (228) transfer the signal between the set of sensing elements/pressure sensors (210) and the AECD (102; Fig.1C) (column 20, lines 52-55) wherein a processing unit (160; Fig.1C) in the AECD (102) determines a vascular pressure value (column 21, lines 41-44) and that the fluid drawn into or flow within the conduit in the probe’s shaft (202) is subjected to sensing or analysis (columns 20 (lines 64-67)- 21 (lines 1-4)), wherein the system to transmit is fixed inside the hub (the sensing interface elements (228) are fixed to/carried by the probe sensing fitting (208) (The signal interface elements 322 carried by the AECD sensing fitting 320 are configured to structurally mate with and functionally correspond to the signal interface elements 228 carried by the probe sensing fitting 208; column 21, lines 15-18), the pressure sensor (210) is not fixed to the surface inside the shaft of the needle (the sensing elements (210) are located within the conduit of the probe’s shaft (202) as seen in Fig.4A), the pressure sensor measures pressure of fluid in the shaft (the fluid drawn into or flow within the conduit in the probe’s shaft (202) is subjected to sensing or analysis (columns 20 (lines 64-67)- 21 (lines 1-4)).
Hulvershorn, in the embodiment of Figs.1C and 4A-B, does not appear to disclose a cable comprising a first end optically or electrically connected to the pressure sensor in the needle wherein the first end is attached to the pressure sensor, a second end which exit from the needle through said other end of the needle, and a portion between the first end and the second end inside the needle. Hulvershorn, embodiment of Figs.1C and 4A-B, does not disclose the cable retains the pressure sensor in the lumen and avoids fluctuation of the pressure sensor in the needle.
However, Hulvershorn, in the embodiment of Fig.5B, teaches it was known in the art to have an optical fibers/electrical leads (410) comprising first ends (end of the optical fibers (410) where the sensing devices (412) is located) connected to the optical elements/sensing devices (412) in the needle/probe (20), a second end (the end that exits the probe’s coupling structure (28) as seen in Fiug.5B), and a portion between the first end and the second end inside the needle (the portion of the optical fibers (410) located within the needle’s shaft (22) between the first and the second ends) (columns 21 lines 63-67)- 22 (lines 1-2)). The optical elements/sensing devices (410) are located at a terminal or distal end of the optical fibers/electrical leads (210), so the optical fibers/electrical leads (210) are fully capable of  retaining the pressure sensors/sensing elements (210) in the conduit within the probe’s shaft (202) of Hulvershorn (embodiment of Figs.1C and 4A-B) to avoid fluctuation of the sensing elements (210) (since the sensing elements (210) are modified to be attached to the terminal ends of the optical elements/electrical leads (410). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hulvershorn to incorporate the teachings embodiment (Fig.5B) to have a cable comprising a first end, a second end, and a portion between ends wherein the first end is optically or electrically connected to the pressure sensor and that the cable retains the pressure sensor in the lumen and  avoids fluctuation within the lumen in order to facilitate the sensing operation (column 21, lines 25-34).
Hulvershorn, in the embodiment of Figs.1C and 4A-B, does not explicitly disclose that the pressure sensing elements within the conduit of the needle measures the pressure of substance within the shaft. However, 
Regarding Claim 29, Hulvershorn as modified, in the embodiment of Figs.1C and 4A-B, discloses needle according to claim 28 and further discloses wherein the pressure sensor (210) is at the tip of the needle (the sensing elements (210) are located at the distal segment/tip (204) of the probe (200) as seen in Fig.4A) or at a predetermined distance from the tip or from a bevel of the needle, said predetermined distance from the tip or bevel being from 1% to 20% of a length of the needle.
Regarding Claim 31, Hulvershorn as modified, in the embodiment of Figs.1C and 4A-B, discloses needle according to claim 28 and further discloses wherein the sensor includes a sensing surface arranged to be contacted by the fluid to be injected with the syringe (In another embodiment, the probe's shaft 202 can include a conduit therethrough to facilitate such fluid communication. In an embodiment in which the probe's shaft is substantially hollow or includes a conduit, a bodily fluid can flow or be drawn into the AECD 100, 102, 104 for sensing or analysis, and/or into a syringe 50 that is coupled to the AECD 100, 102, 104; columns 20 (lines 65-67)- 21 (lines 1-4)), and being adapted to measure a pressure of the fluid around the bevel, and/or a variation of the fluid pressure around the bevel (column 12, lines 18-44).
Regarding Claim 32, Hulvershorn as modified, in the embodiment of Figs.1C and 4A-B, discloses needle according to claim 31 and further discloses wherein the sensing surface includes at least a portion perpendicular to an axis of the needle (see figure below), said portion being towards the tip of the needle (the sensing elements (210) are located adjacent to the distal segment/tip (204) as seen in Fig.4A).

    PNG
    media_image1.png
    576
    621
    media_image1.png
    Greyscale







Regarding Claim 34, Hulvershorn as modified, in the embodiment of Figs.1C and 4A-B, discloses needle according to claim 28, and Hulvershorn in the embodiment of Fig.5B further teaches wherein the cable (410) is fixed to the hub at a position (see below) of the cable leaving a predetermined length (see below) of the cable inside the needle, said predetermined length substantially corresponding to a predetermined distance of the pressure sensor from the second end of the needle (the predetermined length corresponds to a predetermined distance of the sensing element (210) from the proximal end (206) of the modified embodiment (Figs.1C and 4A-B) of Hulvershorn).

    PNG
    media_image2.png
    524
    798
    media_image2.png
    Greyscale







Regarding Claim 35, Hulvershorn as modified, in the embodiment of Figs.1C and 4A-B, discloses needle according to claim 34, and further discloses wherein the second end of the cable includes a wireless interface (communication unit (185); Fig.1C) to transmit wirelessly the pressure value to a device (AECD (102)) outside the needle (By way of the communication unit 185, the AECD 102 can transfer a sequence of physiologic or physiologic correlate parameter values to one or more remote systems or devices 90, 92; column 16, lines 4-7) (the second end of the optical fibers/electrical leads (410) of modified Hulvershorn is fully capable of including the wireless interface (communication unit (185), since the second end exits the probe’s coupling structure (28) as seen in Fig.5B).
Regarding Claim 36, Hulvershorn as modified, in the embodiment of Figs.1C and 4A-B, discloses needle according to claim 28, and Hulvershorn, in the embodiment of Fig.5B, further teaches wherein the cable is an optical fibre (column 21, lines 65-67).
Regarding Claim 38, Hulvershorn as modified, in the embodiment of Figs.1C and 4A-B, discloses a system including a device (AECD (102); Fig.1C) connected or connectable to the system (228) to transmit of the needle (the set of signal interface elements 228 can include one or more of an optical fiber interfaces or lens, or an electrical contact or pin. Such signal interface elements 228 can reside at predetermined positions relative to the probe sensing fitting 208, and mate with a particular portion of the AECD 100, 102, 104 in a specified manner to facilitate reliable signal communication; column 20, lines 55-61) according to claim 28, to control the pressure in the needle (column 27, lines 10-18).
Regarding Claim 39, Hulvershorn as modified, in the embodiment of Figs.1C and 4A-B, discloses system of claim 38, and Hulvershorn, in the embodiment of Fig.5B, further teaches wherein said second end (the end that exits the probe’s coupling structure (28) as seen in Fiug.5B) of the cable is connected to the device (102) (the second end of the optical fibers/electrical leads (410) of modified Hulvershorn is fully capable of including the wireless interface (communication unit (185), since the second end exits the probe’s coupling structure (28) as seen in Fig.5B) and the pressure sensor (210) is powered by the device (the sensing elements (210) can be fully capable of being powered by power source (190) of the AECD (102)).
Regarding Claim 40, Hulvershorn as modified, in the embodiment of Figs.1C and 4A-B, discloses system according to claim 38, and further discloses wherein the device includes an alarm system configured to emit an acoustic and/or audio and/or video signal when the pressure value is above or below a predetermined threshold (column 37, lines 19-40).
Regarding Claim 41, Hulvershorn as modified, in the embodiment of Figs.1C and 4A-B, discloses system according to claim 38, and further discloses wherein the device (102) includes a user interface (LCD (182)) to display the pressure value and/or a pressure curve in real-time (column 14, lines 29-38).
Regarding Claim 42, Hulvershorn as modified, in the embodiment of Figs.1C and 4A-B, discloses system according to claim 38, and further discloses wherein the device (102) includes a wireless interface (communication unit (185)) adapted to be connected to a portable device or to a PC (medical device/portable ultrasound unit (92)) to transmit at least the pressure value (column 15, lines 51-57) (column 16, lines 46-50).
Regarding Claim 43, Hulvershorn as modified, in the embodiment of Figs.1C and 4A-B, discloses system according to claim 38, and further discloses wherein the device (102) stores a plurality of pressure values detected by the sensor during an injection at corresponding injection times (column 16, lines 39-46), and a program to build a profile of pressures associated to the injection (column 13, lines 10-16), the profile being representable as a curve on a display (LCD (182)) (column 14, lines 29-38).
Regarding Claim 47, Hulvershorn as modified, in the embodiment of Figs.1C and 4A-B, discloses system according to claim 38 and further discloses including a syringe (50) adapted to be connected or connected to said needle (columns 20 (line 66)- 21 (lines 1-4)).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hulvershorn (US 9888881), in particular the embodiment of Figs.1C and 4A-B; in view of embodiment (Fig.5B) of Hulvershorn and Cysyk (WO 2014/085806).
Regarding Claim 33, Hulvershorn as modified, in the embodiment of Figs.1C and 4A-B, discloses all the limitations of claim 28 above.
Hulvershorn, in the embodiment of Figs.1C and 4A-B, does not appear to disclose a grid to protect the sensor in the needle wherein the grid being arranged between the tip of the needle and the sensor.
Cysyk teaches it was known in the art to have a silicone gel/oil (25; Fig.3) to isolate/protect a pressure sensor region (23) (parag. [0049]). The silicone oil (25) can be modified to be coupled between the sensing elements (210) and the inner surface of the shaft (202) of the embodiment of Figs.1C and 4A-B in Hulvershorn such that the silicone oil (25) is arranged between the tip (204) and the sensing elements (210).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hulvershorn to incorporate the teachings of Cysyk to have a grid to protect the sensor in the needle wherein the grid being arranged between the tip of the needle and the sensor in order to protect the pressure sensor (parag. [0049]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hulvershorn (US 9888881), in particular the embodiment of Figs.1C and 4A-B; in view of embodiment (Fig.5B) of Hulvershorn and Reich (US 6057911).
Regarding Claim 37, Hulvershorn as modified, in the embodiment of Figs.1C and 4A-B, discloses all the limitations of claim 36.
Hulvershorn, in the embodiment of Figs.1C and 4A-B, does not appear to disclose the pressure sensor is a Fabry-Perot optical fibre sensor.
Reich teaches it was known in the art to have a Fabry-Perot strain sensor (column 2, lines 16-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hulvershorn to incorporate the teachings of Reich to have a Fabry-Perot optical fibre sensor in order to measure the absolute strain/pressure (column 2, lines 16-21).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Hulvershorn (US 9888881), in particular the embodiment of Figs.1C and 4A-B; in view of embodiment (Fig.5B) of Hulvershorn and Norkunas (WO 2012/040543).
Regarding Claim 44, Hulvershorn as modified, in the embodiment of Figs.1C and 4A-B, discloses all the limitations of claim 28 above.
Hulvershorn, in the embodiment of Figs.1C and 4A-B, does not appear to disclose a nerve stimulator to stimulate a nerve for an optimal positioning of the tip of needle.
Norkunas teaches it was known in the art to have a nerve stimulator (102; Fig.1) to place the needle into the desired area (parag. [0071]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hulvershorn to incorporate the teachings of Norkunas to have a nerve stimulator in order to control the output of the needle to place the needle in the desired position (parag. [0071]).

Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Hulvershorn (US 9888881), in particular the embodiment of Figs.1C and 4A-B; in view of embodiment (Fig.5B) of Hulvershorn, Norkunas (WO 2012/040543), and Galindo (US 4411657).
Regarding Claim 45, Hulvershorn as modified, in the embodiment of Figs.1C and 4A-B, discloses system according to claim 44, and Norkunas further teaches a generator (controller (114)) of electrical pulses (put current down) to deliver said pulses to the nerve (parag. [0081]).
Hulvershorn, in the embodiment of Figs.1C and 4A-B, does not appear to disclose an electrode of the nerve stimulator is the needle wherein the electrode is electrically connected to a generator.
Galindo teaches it was known in the art to have an electrode needle. The needle/electrode is fully capable of being connected to the controller (114) (generator) of modified Hulvershorn, since the controller (114) in Norkunas is connected to the needle housing (106) (Fig.1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hulvershorn to incorporate the teachings of Galindo to have an electrode of a nerve stimulator is the needle wherein the electrode is electrically connected to a generator in order to perform precise injection of local anesthetic solution (column 4, lines 42-44).
Regarding Claim 46, Hulvershorn as modified, in the embodiment of Figs.1C and 4A-B, discloses system according to claim 45, and Norkunas further teaches wherein the generator (115) is included in said device (the controller (114) is located inside the device as seen in Fig.1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783